Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 1 of 73




         EXHIBIT 3
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 2 of 73
Grzegorz Buczkowski                                            June 27,   2019


                                                                      Page 1
                         UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WASHINGTON


      NICLAS FOSTER for the ESTATE OF
     MEIKE FOSTER,

       Plaintiff,

                 vs.                               )No. 2:17-cv-01727-JCC
                                                   )
       AMERICAN HONDA MOTOR COMPANY, INC.,         )
      et al.,                                      )
                                                   )
       Defendants.                                 )


                     Deposition Upon Oral Examination Of

                             GRZEGORZ BUCZKOWSKI




                                 1 o'clock p.m.

                                 June 27, 2019
                               810 Third Avenue
                             Seattle, Washington




     REPORTED BY:      Yvonne A. Gillette, CCR No. 2129.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110  FAX: 206.622.6236
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 3 of 73
Grzegorz Buczkowski                                            June 27, 2019


                                                                      Page 2
  1                         A P P E A R A N C E S
  2

  3

  4   For the Plaintiff:
  5

  6              THOMAS BREEN
                 PETER O'NEIL
  7              Schroeter Gold.mark & Bender
                 810 Third Avenue
  8              Suite 500
                 Seattle, Washington 98104
  9              206-622-8000
                 breen@sgb-law.com
 10
 11

 12   For the Defendants:
 13
 14              DAVID RUSSELL
                 Keller Rohrback
 15              1201 Third Avenue
                 Suite 3200
 16              Seattle, Washington  98101
                 206-623-1900
 17              drussell@kellerrohrback.com
 18
 19   Videographer:
 20              DAN BASSETT
                 BILLY FAHNERT
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110  FAX: 206.622.6236
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 4 of 73
Grzegorz Buczkowski                                            June 27,   2019


                                                                      Page 3

  1                  E X A M I N A T I O N        I N D E X

  2

  3   By Mr. Breen                                                   5 - 45

  4   By Mr. Russell                                                45 - 60

  5   By Mr. Breen                                                  61 - 69

  6   By Mr. Russell                                                69 - 70

  7

  8

  9

 10

 11                      E X H I B I T       I N D E X

 12

 13                                                                  MARKED    I
 14    50        Photographs                                              18

 15    51        Photograph                                               33

 16    52        Photograph                                               65
                                                                               )
 17
                                                                               J

 18

 19

 20

 21

 22

 23

 24

 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110  FAX: 206.622.6236
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 5 of 73
Grzegorz Buczkowski                                            June 27,     2019


                                                                         Page 4
  1                                    ******
  2              THE VIDEOGRAPHER:       We are on record.         The
  3   time now is 1:19 p.m.       Today's date is June 27th,
  4   2019.   This is volume one media unit of the video
  5   deposition of Grzegorz Buczkowski, Ph.D. taken in the
  6   matter of Foster versus Honda Motor Company, et al.,
  7   filed in the United States District Court for the
  8   Western District of Washington at Seattle.            Case
  9   number is 2:17-cv-01727-JCC.        This deposition is being
 10   held at 810 Third Avenue, Suite No. 500 in Seattle,
 11   Washington, 98104.
 12              I'm the videographer, Dan Bassett.           Our
 13   court reporter is Yvonne Gillette.          We're both with
 14   Seattle Deposition Reporters.
 15              Counsel, please identify yourselves for the
 16   record, and then the witness may be sworn in.
 17              MR. BREEN:     Good afternoon.       Thomas Breen
 18   for the plaintiffs.
 19              MR. RUSSELL:      And I'm David Russell.          I
 20   represent the Honda defendants.
 21
 22   GRZEGORZ BUCZKOWSKI,                having been duly sworn,
 23                                       testified as follows:
 24
 25              MR. RUSSELL:      And before we start, I just


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 6 of 73
Grzegorz Buczkowski                                               June 27, 2019


                                                                         Page 5
  1   want to preserve an objection to opinions that might

  2   be expressed during this perpetuation testimony that

  3   are part of what was marked earlier as Exhibit 6 as

  4   being untimely disclosed opinions.

  5                 MR. BREEN:     And as we stated earlier, none

  6   of those opinions are new opinions.             And I would be

  7   happy to address that if it gets raised with the

  8   Court.

  9                 MR. RUSSELL:      We just disagree on whether or

 10   not they're new.

 11                               DIRECT EXAMINATION

 12   BY MR. BREEN:

 13   Q             Good afternoon.

 14   A             Good afternoon.

 15   Q             Could you please spell your name for the

 16   record?

 17   A             First name is G-R-Z-E-G-O-R-Z.          And last

 18   name is B-U-C-Z-K-O-W-S-K-I.

 19   Q             And could you say your first name and last

 20   name for the record?

 21   A             Grzegorz Buczkowski.

 22   Q             Okay.    You're -- where are you originally

 23   from?

 24   A             Originally from Poland.

 25   Q             Where do you live now?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 7 of 73
Grzegorz Buczkowski                                               June 27, 2019


                                                                         Page 6
  1   A             I live in West Lafayette,        Indiana.

  2   Q             And what do you do for a living,

  3   Dr. Buczkowski?

  4   A             I'm an associate professor at Purdue

  5   University.

  6   Q             What is your background in getting to the

  7   position of being an associate professor or at Purdue

  8   University?

  9   A             So I attended North Carolina State                             :i

 10   University where I received a bachelor's degree.                 That

 11   was followed by a master's degree.             And I also

 12   received my Ph.D., my doctoral degree from North
                                                                                    I
 13   Carolina State.                                                             I\
                                                                                   !
 14   Q             And what did you receive your Ph.D. in?

 15   A             My degree was in entomology.

 16   Q             Tell the jury what entomology is.

 17   A             Entomology is the study of insects.            It can
                                                                                   J
 18   also include the study of basically all kinds of

 19   urban -- all kinds of pests, vertebrate and

 20   nonvertebrate pests.

 21   Q             Okay.    Your position at Purdue University,

 22   is it a teaching or a research position?

 23   A             It's a majority research position.

 24   Q             Okay.    And what do you research?

 25   A             My research is on urban pest management as


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 8 of 73
Grzegorz Buczkowski                                               June 27, 2019


                                                                         Page 7
  1   relates to controlling all sorts of pests in urban

  2   environments.         I specialize in social insects, which

  3   includes ants and termites, as well as I study -- I'm

  4   also a rodentologist.          So I study the behavior, the
                                                                                   ,'
  5   biology, and the control of rodents.

  6   Q             And that's what a rodentologist is?

  7   A             A rodentologist is a person who specializes                    :


  8   in studying rodent biology.                                                  ;,


  9   Q             Do you consider yourself an expert in                          "
                                                                                   ";
 10   rodents?                                                                     ,'
                                                                                   I
                                                                                   '
 11   A             Based on my education and my training and my                   )

                                                                                   J

 12   field experience,       I consider myself an expert in                      .)

 13   rodent biology,       yes.

 14   Q             Okay.    How did you become an expert in

 15   rodentology?

 16   A             Through -- I became an expert in rodent

 17   biology through a number of different means,              including
                                                                                   :
 18   training,     formal training,      so I've -- I was         I have

 19   been mentored by Dr. Bobby Corrigan, who is a                                I

                                                                                   f

 20   recognized expert in rodent biology.             He's currently

 21   working in New York City, which is well-known for high                       i


 22   rodent populations.          And he continues to be my mentor.

 23                 I actually took a training course under

 24   Dr. Bobby Corrigan in New York City.              It was a field

 25   based course, a training course where we actually went


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 9 of 73
Grzegorz Buczkowski                                               June 27, 2019


                                                                         Page 8
  1   out in the field and did rodent inspection.               And we

  2   learned a lot about biology of mice and rats and other

  3   types of rodents.

  4                 I have been involved in testing, working

  5   with companies to test and develop various tools for

  6   controlling rodents,        including bait, toxic baits for

  7   example, traps of all sorts, baiting devices, and

  8   other tools for preventing rodent damage.

  9   Q             Okay.    Do you attend conferences or seminars

 10   that deal with the topic of rodents?

 11   A             I do attend conferences and seminars at

 12   least        I would say at least once a year, but more

 13   typically, about two or three conferences a year that

 14   are related to urban pest management,            including

 15   rodents,     yes.

 16   Q             And how long have you been working and

 17   studying in the field of rodentology?

 18   A             For about eight years now.

 19   Q             Some of your research work,        I think you just

 20   explained, deals with working for companies; is that

 21   correct?

 22   A             That's correct, right.

 23   Q             Tell the jury what some of the companies ask

 24   you to do as a rodentologist.

 25   A             So some of the companies will ask me to

                              -
                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 10 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                          Page 9
  1   basically evaluate their products for efficacy, either
                                                                                   ,7

  2   in the lab or in the field,            to -- for example,    if they
                                                                                    ]
  3   are developing a new bait for controlling rodents,                           'i
                                                                                    I,

  4   they will want to know if the bait is -- they will
                                                                                    ;,
                                                                                    .,
  5   want to know if the bait is,            first of all, attractive

  6   to rodents.          They will want to know if the bait is

  7   actually controlling rodents,            if it's effective.      So I
                                                                                    J
  8   will do         will then do either lab testing or field                      'i


  9   testing to basically evaluate,            assess the products for
                                                                                    ·,


 10   efficacy.

 11   Q              Okay.    And can you tell us what some of the

 12   industries are that have asked you to do some research

 13   on rodents?

 14   A              So,    for example, various chemical companies,

 15   again, that manufacturer baits for controlling

 16   rodents.       Other companies included companies that make                   ;

 17   basically packaging for materials, either food or

 18   other types of products,          so plastic packages.       They

 19   wanted to know,         for example,    if rodents can penetrate

 20   the packaging can chew through the packaging.

 21                  I've also worked for a company that was

 22   developing a protective coating.             It was actually a

 23   paint formulation that could be used for protecting

 24   objects from rodent damage.            So you would apply this

 25   paint on the surface of these different -- it could be

                                                     -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 11 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 10
  1   any kind of object.         And I would expose these

  2   materials to rodents and give them a choice, a feeding

  3   choice to see if these protected from rodent damage.

  4   Q              What's your understanding as to why these

  5   companies are trying to guard against rodents?

  6   A              Well, these companies are engaged in

  7   developing tools for controlling rodents, and then

  8   they provide to pest control companies.               So there is

  9   just a big need.         We all know that rodents are very

 10   common.      They're big nuisance pests.          So these

 11   companies basically develop products based on the need

 12   in the market.         So there's a need for all kinds of

 13   again, all kinds of tools for controlling rodents.

 14   And these companies,         that's one of the products that

 15   they offer.

 16   Q              Have you ever been asked to do some research

 17   on rodents as they relate to automobiles?

 18   A              That I have not.

 19   Q              Okay.   And if an automobile manufacturer,

 20   say like Honda, asked you to do some research into a

 21   rodent issue, would that be something you would do

 22   able to do?

 23   A              That would certainly be possible, yes.

 24   Q              Okay.   You said that rodents are a problem.

 25   Tell us what you know about rodents and how much of a


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 12 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                          Page 11
  1   problem they are.

  2   A              So rodents are -- actually they're the most

  3   common mammal in the world,          in terms of number of

  4   species diversity,         as well as numbers.       So they're

  5   very common.        They can survive in all kinds of

  6   environments.          They're a nuisance pest.       They transmit

  7   disease,      for example.     They damage materials.        They                 I
                                                                                        I
                                                                                        I
  8   damage food.        They damage -- again, everything from

  9   people's homes to people's property.

 10                  So they need to be -- and they have a high

 11   reproductive rate as well.           So they need to be
                                                                                    ,,
 12   controlled.        If they're not controlled, their numbers                   ·,
                                                                                    '
 13   just go out of control, and basically, they become a

 14   really big, a problem.                                                        J
                                                                                    i

 15   Q              Okay.    What's some of the field work you're                  I


 16   involved in now conducting research with regard to

 17   rodents?

 18   A              So at the moment,     I have two trials going,
                                                                                    I
                                                                                    I
 19   both field trials.          There is a study I'm working on in
                                                                                    j



 20   Chicago.       Actually it's a field study with rats.             And

 21   we're looking at -- we're just comparing two different

 22   attractants that the companies are developing to

 23   actually attract rodents into trapping devices, to

 24   make those trapping devices more attractive for

 25   rodents and then to achieve better -- to have better


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 13 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                         Page 12
  1   trapping success with these devices.

  2   Q              What kind of tools or technology do you use

  3   to trap these rodents?

  4   A              We are      we're developing different kinds

  5   of tools.       A lot of it is visual inspections,

  6   basically tracking rodents.            We have -- we even have

  7   these special tracking pads that we use with chalk on

  8   them.      When the rodents walk over the tracking pads,

  9   we can see these footprints on the tracking pads.

 10                  We also have -- we have a newer technology

 11   that relies on actual sensors within the traps that

 12   actually send a signal to your -- these traps are GPS,

 13   so actually the traps, when they detect movement

 14   inside the trap, the sensor will send a signal to your

 15   cell phone, and you will get an alert that tells you

 16   exactly when and where the rodent was detected.

 17                  This is -- this is where the field is really

 18   going because, again, there's a huge need for the pest

 19   control technicians to know -- instead of going out

 20   there and actually inspecting every single trap, they

 21   need to know            they can be on a different job and

 22   actually get an alert that the rodent was captured.

 23   And then they would go out and inspect that particular

 24   station.       They don't have to inspect every single

 25   station, only the ones that actually sent them a


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 14 of 73
Grzegorz Buczkowski                                                June 27,    2019


                                                                          Page 13
  1   signal that a rodent was captured in the station.                   So

  2   this is basically just to save time on the

  3   inspections.        And it's the newest technology in rodent

  4   control,     is actually getting these -- these signals,

  5   these confirmations from captures.

  6   Q              So like when a car signals that your tires
  7   are low without you having to look at
  8   A              Or when it's time to change the oil, you get
  9   the        you get the alerts on the dashboard.            This is
 10   very similar to that, yes.
 11                  MR. BREEN:     Can we go off the record for a
 12   moment?
 13                  THE VIDEOGRAPHER:      Going off record.       The
 14   time now is 1:31 p.m.
 15                  (Pause in proceedings.)
 16                  THE VIDEOGRAPHER:      Back on record.       The time
 17   now is 1:32 p.m.
 18   Q              Okay.   Doctor, what did I ask you to do for
 19   this matter?                                                                  1
                                                                                    ,i
 20   A              So I was asked to assess whether a certain                       :


 21   model Honda CR-Vs are susceptible to rodent nesting
 22   behavior, especially the 2012 to 2014 models.
 23   Q              Okay.   And before you tell me what you did,
 24   can you tell us what the ordinary protocol and custom
 25   is for experts in your field to make these -- this                            _!

                                                                                    \



                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 15 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                         Page 14
  1   kind of assessment?

  2   A              So the accepted protocol in my field is to

  3   look for certain signs of rodent presence and to look

  4   for -- for locations where rodents would prefer to

  5   nest.      And this includes areas that are dark, areas
                                                                                     I
  6   that are warm, also places that provide shelter, that

  7   protect -- provide safety for the rodents.                I believe

  8   I already mentioned places that are dark.

  9                  So what I did was I did an inspection on a

 10   Honda CR-V.

 11   Q              Hold on.    I'm going to ask you about that in

 12   a second.       I just want to finish up on the protocols

 13   in your field if I could.           I want to make sure I have

 14   captured them all.         You said that you're looking for

 15   in the field to find an area that is suitable for

 16   rodent nesting.         You look for areas that are dark,

 17   that are warm.

 18   A              Warm.

 19   Q              That provide safety to the rodent.           Why --

 20   why does a rodent want to go in an area that is dark?

 21   A              So a rodent -- rodents naturally prefer

 22   places that are dark,         concealed, because they have

 23   evolved -- they live in burrows typically, below the

 24   ground.       This is where they feel safe.

 25   Q              Okay.   And what's the significance of an


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110   FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 16 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                         Page 15
  1   area that's warm?

  2   A              Areas that are warm -- again,         rodents are

  3   very small.        They have small body size.         They're

  4   producing energy constantly.            They're very susceptible

  5   to hypothermia.        Again, they're generating a lot of

  6   energy.      They need to consume a lot of food to keep

  7   to stay warm.        So, again,    they're looking for places

  8   that they can preserve their body heat.

  9   Q              And why are they looking for an area that

 10   provides them some safety?

 11   A              So regarding safety, they,        like most

 12   animals -- like all animals,           rodents like -- they need

 13   a place where they can be protected from predators,

 14   such as, you know, other animals and other rodents.

 15   Actually the biggest enemy of a rodent is another

 16   rodent.      There's a lot of competition between

 17   individuals in a colony.           Also they're protected from

 18   the elements,       from rain,    from temperature extremes,

 19   from either cold or heat.

 20   Q              What kind of material is a rodent looking to

 21   gather to create a nest in these areas that are

 22   suitable for nesting?

 23   A              So rodents can actually use a wide range of

 24   nesting materials.         What they prefer is materials that

 25   are dry, because, again, dry materials provide


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 17 of 73
Grzegorz Buczkowski                                                June 27,    2019


                                                                           Page 16
  1   insulation.        Comparison I would make here is, when we

  2   go camping, we don't want to sleep in a wet sleeping

  3   bag.      We want a dry sleeping bag, because it's going

  4   to provide insulation.          This is the same principle.
                                                                                     ::
  5   Rodents, again, they need to maintain body heat,                so

  6   they're looking for dry material.

  7   Q              And looking for areas that are dark, warm,

  8   provide safety,        and are dry to assess the suitability

  9   of an area for nesting of a rodent,            is that something

 10   that rodentologists like yourselves typically and

 11   generally look for when trying to find whether there's

 12   an area that would attract rodent nesting?

 13   A              Exactly.    This is exactly the protocol that

 14   we follow.       We look for these signs that -- and for

 15   these areas that meet all these requirements, yes.

 16   Q              Okay.    Is there any literature, or are there

 17   any guidelines that you can point us to that support

 18   that this is an accepted assessment,             criteria for

 19   evaluating whether an area is attractive for rodents

 20   to nest in?

 21   A              Yes.    So there's -- there's a number of

 22   published papers, peer-reviewed papers that are

 23   available, publicly available online to anyone.                 They

 24   all mention these types of factors.              There is -- there

 25   is a book that's published on rodent biology called

                                                          -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 18 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 17
                                                                                     ,,
  1   Rodent Control.          It also has chapters on nesting                       'I
                                                                                     .•
  2   behavior.                                                                      j

  3                  Again, this was,     again, part of that course,

  4   that rodent training course I took.              We looked       we

  5   actually did field inspections for rats and mice.                    And       f



  6   this is exactly what we -- this is an accepted

  7   protocol in the rodentology discipline to determine

  8   rodent presence.

  9   Q              What was the name of that training course

 10   you took?

 11   A              It was called the -- it was called the

 12   Rodent Control Academy.

 13   Q              And that was the one in New York City?

 14   A              New York City, yes.

 15   Q              Okay.    A lot of rodents in New York City?

 16   A              A lot.

 17   Q              Did you take this accepted protocol that

 18   rodentologists use to assess the suitability of an

 19   area for rodent nesting and apply it in your

 20   assessment of the Honda CR-V model years 2012 to 2014?

 21   A              Yes.     This is exactly what I did, yes.

 22   Q              Tell us how you did that.

 23   A              So I located a 2012 Honda CR-Vin Lafayette,

 24   Indiana.       I went to a used car dealership.          And I

 25   asked for permission to examine the vehicle.                 So we


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 19 of 73
Grzegorz Buczkowski                                                June 27,     2019


                                                                          Page 18
  1   we basically elevated the vehicle on jacks so we could

  2   actually look underneath.           We could see the plastic

  3   and the metal paneling on the undercarriage.                And we

  4   removed some of the panels.            So we basically examined

  5   the whole          along the whole exhaust system underneath
  6   the car.       We examined this whole area for -- for these
  7   factors.
  8                  (Exhibit No. 50 marked for identification.)
  9   Q              Okay.     I have handed you Exhibit No. 50.           Do
 10   you recognize that?
 11   A              Yes, I recognize.       This is the vehicle that
 12   I inspected.
 13   Q              Okay.     I'm going to call them 50-1, 50-2 as
 14   we go through so that they're clear, and I'll probably
 15   mark them afterwards as such.
 16                  Let's look at 50-1.       Tell us what 50-1 is.
 17   And I have it up on the screen if that helps you to
 18   look at, or whatever you prefer.
 19   A              Yes.     So 50-1 is a -- again, that's a used
 20   Honda CR-V, 2012 model that I inspected for this case.
 21   Q              Okay.    And I've got 50-2 here.        Looks like
 22   you did this inspection in the wintertime.
 23   A              Right.    This was back in January.
 24   Q              All right.     I'm going to go to 50-4.        And
 25   tell us what is happening here.                                               ,I




                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 20 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 19
  1   A              So here, we are basically lifting -- putting

  2   the car on jacks so we can lift it up and look

  3   underneath.

  4   Q              All right.        Did you take these photographs?

  5   A              Yes,    I did.     Yes.

  6   Q              Okay.     And tell us what 50-5 is a photograph

  7   of.

  8   A              So this photograph is showing the

  9   undercarriage on the underside of the car.               We can see

 10   the plastic,       some of the plastic paneling that's

 11   around the exhaust system.               We can also see the metal

 12   shield that's been removed so we can actually see

 13   inside.

 14   Q              Okay.     So you referenced a metal shield.          I

 15   want to go to 50-6.             What is that?                                'I
 16   A              Here we can see the metal shield, as well as

 17   some of the plastic paneling around it, again, around

 18   the exhaust system.

 19   Q              Okay.     Can I have you take with a pen on

 20   50-6 and show me -- and indicate with a marker the

 21   metal shield and the plastic part that you're

 22   referring to so the jury can follow along?

 23   A              The metal shielding is the lighter colored

 24   part.      And everything darker around, the black part of

 25   it is the plastic shielding.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 21 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 20
  1   Q              Okay.

  2   A              And the two are connected.

  3   Q              Okay.    So if I have got this right, you have

  4   indicated this            tell me again what this black part

  5   is that my pen is on.

  6   A              The black part is the plastic shielding.

  7   And connected to is it a metal shield or a paneling

  8   that is removable for servicing the vehicle.

  9   Q              Okay.   And that's what you had removed that

 10   we saw in 50-3; is that right?

 11   A              Correct.

 12   Q              So that's with that metal shield removed?

 13   A              This is with the metal shield removed.

 14   Q              All right.     Okay.    Can you tell us what you

 15   observed in 50-7?

 16   A              So in 50-7, we can see -- this is basically

 17   looking at the same undercarriage from a different

 18   angle,     kind of looking towards the front of the car.                    I
 19   We see, again, the metal shielding.              It's in place.

 20   We can also see part of the exhaust system.                And

 21   basically, we can also -- we can see the distance

 22   between the shielding and the exhaust system.

 23   Q              All right.     Okay.    I have got 50-10 here.

 24   And this is another photograph you took of the Honda

 25   CR-V that you examined,         correct?


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 22 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 21
  1   A              Yes.

  2   Q              And that's back with the shielding back on,

  3   right?

  4   A              That's with the shielding back on, yes.

  5   Q              Right here?

  6   A              Yes.

  7   Q              All right.     And in terms of your assessment

  8   of a suitable location for a rodent to be attracted to

  9   build a nest, what can you tell us about this shield

 10   in the area above the shield?

 11   A              When I examined this vehicle,         I was -- I was

 12   really surprised how ideal this space was for rodent

 13   nesting.       It provides -- it's just -- for a rodent

 14   looking for a place to nest, this is absolutely an

 15   ideal place for, again, because it provides all these

 16   factors that we discussed.

 17   Q              And the factors that you're talking about

 18   were the factors that you testified to already.                 This

 19   area is dark, warm, provides safety?

 20   A              Safe.

 21   Q              And it's dry?

 22   A              It's dry.     Exactly, yes.

 23   Q              We have got 50-12, and we're almost done

 24   with some of your photographs here.              What can you tell           I

 25   us about this as it relates to your assessment of


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 23 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 22
  1   rodent nesting area?

  2   A              So in this photo we can see, again, the

  3   space that is available to rodents for nesting.                 We

  4   see the -- again, the metal platform.              The metal

  5   shield is in place.          I think that's significant for

  6   two reasons.        One is that shield provides a perfect

  7   platform for nesting.          It's a place where rodents can

  8   actually put a nest.          If the shield wasn't there, the

  9   rodent wouldn't be able to put a nest there.

 10                  But because the shield is in place              again,

 11   it's flat.       It's sturdy.      It provides -- again,       it's

 12   an ideal platform for building the nest.               That shield

 13   is also significant because, when the car is in

 14   motion, and there is air moving over -- underneath the

 15   car, the shield actually protects any -- any nest

 16   that's going to be built in there.             It actually

 17   protects the nest from being blown out or being

 18   just falling out of the vehicle.             So, again, when the

 19   vehicle is moving, that shield is going to keep that

 20   nest in place for the rodent to come back to.

 21   Q              Okay.    So let's -- so let's go over that.

 22   When the car is started or in motion, typically what

 23   happens to the rodent if the rodent is, let's say,                   in

 24   its nest?

 25   A              So if the rodent was actually present on the


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 24 of 73
Grzegorz Buczkowski                                                June 27,    2019


                                                                         Page 23
  1   vehicle when the car is started, that would probably

  2   startle the rodent.          The rodent would want to leave.

  3   They would be -- it wouldn't -- it would no longer

  4   feel safe, because when the car               there is movement.

  5   There is noise.         There is potentially heat.         All these

  6   factors would drive the rodent away.              So the rodent

  7   will probably -- if it has enough time, it would try

  8   to leave,      jump out, and it would -- it would then go

  9   to its -- to the natural environment.              And when the

 10   car returns,      then the rodent could return as well to

 11   the same, to the same spot.

 12   Q              Okay.   Now, even though there is a shield

 13   here,     if the nest is sitting above that shield,             is the

 14   rodent able to get back to its nest,             let's say, when

 15   the car returns?

 16   A              The rodent would be quite easily able to --

 17   to return to the nest to, again, use any of the

 18   openings on the underside to gain access into the

 19   into the space.        And what rodents typically do, they

 20   use urine marks.         They will -- they -- with -- urine

 21   contains pheromones, and they will mark their nest

 22   with their scents, and they recognize it as their                            ,,
 23   part of their territory and nesting space.               So a

 24   rodent can actually recognize, this is -- this is my

 25   home.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 25 of 73
Grzegorz Buczkowski.                                               June 27, 2019


                                                                         Page 24
  1   Q              And not to go build a nest from scratch

  2   again?

  3   A              Right,    right.

  4   Q              Okay.    All right.     And in assessing these

  5   Honda CR-Vs,       2012 to 2014, did you reach any expert

  6   opinions about Honda CR-Vs as they relate to rodents

  7   and rodent activity?

  8   A              Yes,    I did.

  9   Q              Okay.     What was your opinion as to Honda

 10   CR-Vs, models 2012 to 2014, as they relate to rodents?

 11   A              So my opinion, again, based on my education

 12   and my training and my experience is that 2012 to 2014

 13   Honda CR-V models provide an ideal place for rodents

 14   to nest.

 15   Q              Okay.    And what is that -- in addition to

 16   your training and experience, what can you point us to

 17   to explain how you reached that conclusion and that

 18   opinion?

 19   A              I -- I'm sorry.       Can you repeat the

 20   question, because --

 21   Q              Sure.     What is it that you can point to that

 22   makes that location above the shield in a Honda CR-V,

 23   2012 to 2014, an ideal place for rodents to build

 24   nests?

 25   A              So the space there provides -- it meets all


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 26 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 25
  1   the requirements that rodents are looking for.                Again,

  2   the factors that we discussed,           all of them are

  3   present.       All of them -- they compound each other,

  4   because if they're all present individually, maybe a

  5   space wouldn't be so attractive.             But because all of

  6   them are present in this one,           in this one specific

  7   place, above that metal shield, that actually

  8   compounds, and it makes the place particularly

  9   attractive to rodents.

 10   Q              Okay.   Before you looked for yourself at

 11   this Honda CR-V, what was your awareness about rodents

 12   building nests in Honda CR-Vs, model years 2012 to

 13   2014?

 14   A              So at that time,     I didn't know that this was

 15   an issue.       Although,    again, based on my -- my field

 16   experience,      I did know that rodents like to build

 17   nests in all kinds of equipment.

 18   Q              Let me clarify.      I'm not talking -- let me

 19   backpedal here.        At the time that you were looking for

 20   whether this area in a Honda CR-Vis attractive to

 21   rodents, had you read any materials that Honda had

 22   prepared about rodent activity in this area of Honda

 23   CR-Vs?

 24   A              I have -- I have read reports from Honda

 25   that outline similar issues in other vehicles.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 27 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 26
  1   Q              And you read those -- you read those reports

  2   before or after you looked at this Honda CR-Vin

  3   Indiana?

  4   A              That was before I looked at the Honda CR-V

  5   in Indiana.

  6   Q              Okay.    Separate from whenever -- when you

  7   read those reports, whether it was before or after,

  8   were you aware when you were looking at the Honda CR-V

  9   that you were looking at an area that -- that it had

 10   been identified to you as an area that would be a

 11   potential area for rodent activity?

 12   A              If I could get some clarification again,

 13   please, on this

 14   Q              Yeah.   Nobody -- when you went to look at
                                                                                  I
 15   this Honda CR-V,        2012 to 2014, nobody asked you to

 16   look at the trunk for rodent activity, right?

 17   A              Correct,   right.

 18   Q              They asked you to look for rodent activity

 19   in the spot above the shield; isn't that right?

 20   A              Exactly,   yes.

 21   Q              All right.     And was that because they had

 22   identified there had been rodent activity, and it had

 23   been identified to you that there had been rodent

 24   activity in other Honda CR-Vs of the same years in the

 25   same spot?


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110   FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 28 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 27
  1   A              That's exactly correct, yes.

  2   Q              And you knew that when you were reviewing

  3   the Honda CR-V?

  4   A              That's correct.      Yes, yes.

  5   Q              All right.     And having now seen -- you

  6   mentioned having read some reports that identify

  7   rodent activity in Honda CR-Vs, 2012 to 2014.                Who

  8   wrote these reports?

  9   A              These reports were written by Honda

 10   engineers who inspected vehicles, Honda CR-Vs that

 11   were involved in similar incidents.

 12   Q              Similar incidents meaning fire incidents?

 13   A              Yes,    yes.

 14   Q              And it was Honda that wrote that above the

 15   metal shield area there, there were evidence of rodent

 16   activity?

 17                  MR. RUSSELL:     Objection.      Leading.

 18   Q              Who was it that wrote that there was

 19   evidence of rodent activity in the Honda CR-Vs that

 20   resulted in fires?

 21   A              This was written by Honda employees,

 22   engineers who inspected the vehicles post fire.

 23   Q              Okay.     And what impact does the fact that

 24   Honda has written that in other CR-Vs, 2012 to 2014,

 25   where there were fires that they have identified


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 29 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 28
  1   rodent debris and rodent activity, what impact does

  2   that have in your assessment as to the Honda CR-V

  3   being an ideal place for a rodent to build a nest?

  4   A              So this       this provides support.        This

  5   provides evidence that this is a kind of ongoing,

  6   continuing,      reoccurring issue,      and that indeed the

  7   vehicle that I inspected and all the conditions that I
                                                                                  f
  8   did see,     this is -- again,      it just verifies my

  9   theories and opinions.

 10   Q              Okay.     And so separate from what the rodents

 11   have decided as their spot where they want to nest in

 12   a Honda CR-V,         separate from what the rodents decide,

 13   you as a rodentologist, have you decided that the

 14   spot        where the spot is where a rodent would want to

 15   nest in a Honda CR-V?

 16   A              It is -- it is my opinion that that spot,

 17   that particular spot above the metal shield is --

 18   again,     it's an ideal spot for rodent nest.

 19   Q              And is that also the spot where Honda has

 20   identified rodent debris in their documents that you

 21   reviewed?

 22                  MR. RUSSELL:     Object to form.

 23   A              Yes.    This is the exact same spot.

 24   Q              Okay.     So where you think rodents will build

 25   nests and where the rodents are actually building


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 30 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 29
  1   nests, are those in the same location?

  2   A              They exactly match up.

  3   Q              What is some of the debris that you

  4   identified in your expert report that you would expect

  5   to find or          in -- in this location on a Honda CR-V?

  6   A              So this could be any type of organic

  7   material that the rodent would find in the

  8   environment, anything from dry grass to leaves to

  9   needles, pine needles or other conifer needles,

 10   because those are dry.

 11   Q              In your report, did you list every single

 12   material that a rodent would bring into a Honda CR-V,

 13   or did you list examples?

 14   A              I just listed examples, because the range of

 15   materials,      it's basically too long to list.

 16   Q              Okay.   At the time you wrote your report, do

 17   you know whether there had been an inspection of the

 18   Honda CR-V to see if there was any debris that would

 19   be consistent with rodent activity?

 20   A              On -- sorry.     On which particular Honda?                   !


 21   The one I inspected?

 22   Q              I'm sorry.     You're right.      I need to

 23   backpedal.       What I meant to say, on the Honda CR-Vin

 24   this case, Mrs. Foster's CR-V, do you know one way or

 25   the other w~ether an inspection to check for debris


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 31 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 30
  1   related to rodents was conducted before you wrote your

  2   report or after you wrote your report?

  3   A              It was done after.

  4   Q              All right.     And did you learn the results of

  5   the inspection of that Honda CR-V after your report

  6   was written?

  7   A              It was after my report was written, yes.

  8   Q              Okay.    And what were the -- what did you

  9   what did you learn from that inspection?

 10   A              So I learned that post fire, again, there

 11   were some          in the burn pile, there was some needle,

 12   conifer needles found at the scene.              Yeah.

 13   Q              Okay.    What is the -- and is that           is that

 14   finding of conifer needles consistent with your expert

 15   opinion as to the types of materials a rodent would

 16   bring into this ideal location in a Honda CR-V?

 17   A              Again,   it matches exactly what a rodent

 18   would prefer.          So when rodents are out there, again,

 19   they're making a choice as to what type of nesting

 20   material they are collecting.            So again,    conifer

 21   needles, we know it's -- I believe it's significant to

 22   this case.       Conifer needles contain resins.           So resins

 23   are naturally water repellant,           so they're going to be

 24   dry.

 25                  And rodents are looking for the driest

                                               -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 32 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 31
  1   possible -- the driest material that it can find.                 So

  2   as opposed to,         let's say, dry grass or leaves, these

  3   materials don't contain any -- any resins,              so they

  4   would have a tendency to get wet in kind of a wetter

  5   climate.       Whereas conifer needles, again, because of

  6   their high resin content, they are likely to repel

  7   water,     stay dry, and be -- for that reason, be more

  8   attractive to rodents.          And containing resins also

  9   makes them more flammable as well as we know.

 10   Q              Okay.    Are you aware one way or the other

 11   whether there was a video camera in the undercarriage

 12   of Mrs. Foster's CR-V?

 13   A              I'm not aware of any cameras being there.

 14   Q              Okay.    Then are you able to say when exactly

 15   the rodent or a rodent put these needles in
                                                                                   i
                                                                                   i
 16   Mrs. Foster's Honda CR-V?

 17                  MR. RUSSELL:     Objection.     Lacks foundation.

 18   A              We don't know exactly when it happened, but
                                                                                  ~I
 19   what we do know is it happened -- it must have

 20   happened prior to the fire, because a rodent wouldn't                        '
 21   be building a nest while -- either when the car is in

 22   motion, after she left the parking lot and was driving

 23   uphill.      A rodent wouldn't be building a nest in a car

 24   that's actively on fire.           So it must have happened

 25   some point before the fire.           Although we don't know


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 33 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 32
  1   exactly at which time point.

  2   Q              How significant is the fact that there were

  3   these needles found in Mrs. Foster's car as it relates

  4   to your assessment of the Honda CR-V and rodent                              1

  5   activity?

  6   A              I believe the needles are significant for a

  7   couple of reasons.         Again,    it was what rodents prefer

  8   to collect for nesting.           They are looking for

  9   materials that are dry.          Again, pine needles, they're

 10   one of the most common materials that are found in the
                                                                                   ·,
 11   area,     so it's something that is basically available to

 12   the rodents.        Other materials might not be available.

 13   So they will be -- again,           if they're lacking choices,

 14   they will take any material that's basically in the
                                                                                   ;
 15   area.
                                                                                   i
 16                  And also in terms of actual size, the                         i
                                                                                   :
 17   rodents, especially a small rodent like a mouse, they

 18   will prefer to carry and collect materials that they
                                                                                   ,,

 19   can easily pick up, put in their mouth and carry them                        ;
 20   to where they're building a nest.             So they wouldn't be
                                                                                   :,
 21   collecting large objects,           such as, you know, tree                  ',


 22   twigs or any larger pieces of vegetation.               They would

 23   be going after small,         relatively small items that they

 24   can actually pick up,         that are light enough that they

 25   can pick up and carry into the vehicle,             yes.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 34 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 33
  1   Q              Okay.    You -- when did you arrive to Seattle

  2   for this deposition?

  3   A              I arrived yesterday morning.

  4   Q              Okay.   And did you take advantage of being

  5   in the area with regards to your work on this case?

  6   A              Yes.    So I actually wanted to have --

  7   actually see the site.          So yesterday, we made a visit

  8   to -- we went up to look at the -- we looked at the

  9   vehicle.       It's currently in storage.         We also looked

 10   at the incident site where the vehicle was parked and

 11   where the fire happened.

 12   Q              Okay.

 13                  (Exhibit No. 51 marked for identification.)

 14   Q              I've handed you Exhibit No. 51, Doctor.            Can

 15   you -- I have it here on the screen to publish once

 16   it's admitted for the jury to see.             Can you identify

 17   for me what that is a photograph of?

 18   A              This is showing the country club,

 19   specifically the parking lot in front of the clubhouse

 20   where Mrs. Foster had dinner.

 21   Q              Okay.   And can you tell us your assessment

 22   of the area as it relates to rodents?

 23   A              Yes.    So in this particular spot, we walked

 24   around         walked around the parking lot,         looked at

 25   various -- just a number of different places.                We


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 35 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 34
  1   actually -- in particular, we inspected the wall,                   the

  2   retaining wall that's visible on the left side where

  3   the cars are parked.

  4   Q              Is this the retaining wall you're talking

  5   about?

  6   A              Yes.    In that area, yes.       So this is

  7   constructed of large boulders.            And it really struck

  8   me when I -- just as soon as I saw it,             I was like,

  9   this is prime rodent nesting location, because, again,

 10   it provides -- these boulders, again,             create       they

 11   meet all these factors, all these conditions that

 12   rodents are looking for.           There are -- there are

 13   crevices in there that rodents could get into.                 These
                                                                                     Ii
 14   places are dark.         Rocks, we know they absorb heat

 15   during the day.         They hold heat at night.        So they're

 16   like basically incubators for the rodents.                 Again,

 17   it's ideal nesting conditions for rodents.

 18   Q              Okay.   And we -- fair to say, we don't know

 19   if the rodent got into Mrs. Foster's car and built a

 20   nest on the night of the incident, or a week before,

 21   or a month before?          Isn't that fair to say?

 22   A              That's correct.

 23   Q              All right.     And so did you -- did you, you

 24   know, ask for permission to rip apart that rock wall

 25   to see -- to unearth the rodents?                                              .!



                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 36 of 73
Grzegorz Buczkowski                                                June 27,     2019


                                                                          Page 35
  1   A              Did we ask for permission to remove          --
                                                                                     ,,

  2   Q              Yeah, to go in there and take it apart.                        Ii
                                                                                     '


  3   A              We did not take the wall apart, did not ask

  4   for permission.

  5   Q              And also, because we don't know if the

  6   rodent got into the Honda CR-V that night

  7   Mrs. Foster's car -- Honda CR-V became engulfed in

  8   flames or earlier, did you interview the folks at the

  9   country club to talk about how they manage rodents?

 10   A              We did not interview anyone at the site.

 11   But also,      it's just part of what I do, part of what

 12   I -- pretty much when I do a rodent inspection,                  I look

 13   for bait stations possibly, any signs of rodent

 14   control.       I didn't see any devices, any bait stations

 15   that would be -- that would indicate some kind of an

 16   ongoing rodent control program.

 17   Q              You didn't ask anyone if anyone there has

 18   like a Chevy Chase job managing the rodents on the

 19   golf course?

 20   A              We don't know.

 21                  MR. RUSSELL:     I think it was Bill Murray.

 22                  MR. BREEN:     Who did I say?

 23                  MR. RUSSELL:     Chevy chase.

 24   Q              Oh, Bill Murray.      You didn't ask if Bill

 25   Murray was out there, did you?
                                                                                    j
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 37 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                          Page 36
  1                  MR. RUSSELL:        Got to get your Saturday Night

  2   Live characters straight.

  3   Q              You didn't see a Bill Murray character out

  4   there bombing rodents, did you?

  5   A              No.

  6   Q              You've identilied these -- well,         let me ask

  7   you, do you have an opinion one way or the other as to

  8   whether Mrs. Easter's Honda naa rodent activity in it

  9   before it caught on fire?

 10   A              I have          based on what I've seen,    I have

 11   formed a strong opinion that indeed there was a rodent

 12   nest present in the vehicle before, prior to the fire,

  3   yes.

 14   Q              Okay.     Let me make sure I capture it.           You

 15   said it was a strong opinion of a rodent nest prior to

 16   the fire.       Can you tell us the factors that go into

 17   you forming this strong opinion?

 18   A              Yes,    so --

 19   Q              Let's break them down one by one,          so we

 20   don't         I can -- I won't be able to write them down

 21   so fast if you say them all at once.

 22   A              So, again, the factors I used in forming my

 23   opinion,      it's based -- first of all, my            general

 24   rodent nesting behavior, what I know about a rodent

 25   nesting preferences, what they typically use for


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 38 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 37   i[



  1   nesting materials, where they place the nesting

  2   materials.

  3   Q              Okay.    One moment.     Okay.     General rodent

  4   nesting behavior.         What else goes into your concluding

  5   that there was rodent nesting prior to the fire?

  6   A              Second factor would be the vehicle that

  7   actually I examined,         a 2012 Honda CR-Vas an example

  8   of vehicle that was involved in this incident.

  9   Q              Okay.    What else?

 10   A              The last point I would make is basically

 11   connecting number one to number two, what we know

 12   about rodent nesting behavior and their preferences

 13   with this specific vehicle, and also the factors that

 14   we discussed, the looking for places that are dry,

 15   dark, warm, and protected.

 16   Q              Right.

 17   A              And I observed all of these factors on this

 18   vehicle.       And,    again, based on published information

 19   and my own experience with rodent biology and their

 20   nesting preferences,         I make a connection between the

 21   first point and the second point.               And to me, again,

 22   the~- the undercarriage on this type of vehicle,

 23   especially that metal shield provides                 or the area

 24   above the metal shield provides an {deal rodent

 25   nesting habitat.

                                                       -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 39 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                            Page 38
  1   Q              Okay.     Earlier, you talked about how you

  2   think rodents would ideally want to be in the Honda

  3   CR-V and where Honda reported rodents being in the

  4   Honda CR-Vs had matched up.            Do you consider when                     i
  5   forming your opinion?

  6   A              Yes.     So,   again, this is -- the reports

  7   indicated that rodents would nest in this particular

  8   spot.      Again,     they wouldn't be nesting -- they never

  9   chose any other locations within the vehicle, or for

 10   example, the trunk or the paneling on the doors to

 11   nest.      And they chose a spot, again, that is close to

 12   the exhaust system, because it provides heat.                  They

 13   chose a spot that is -- that,           again, meets all these

 14   conditions as an optimal nesting site.

 15   Q              Okay.     And the last thing you spoke about,

 16   you said after you provided your initial report, you

 17   learned of needles found in the Honda CR-V of

 18   Mrs. Foster.          Did that factor into your opinion that

 19   there was rodent nest prior to the fire?

 20   A              Exactly.       It did, because,   again,   finding

 21   needles is -- needles, again, they are dry material.

 22   Again,     it's something that rodents would go after when

 23   they're choosing nesting material.               It's what's

 24   available.       Needles are -- probably out of all the

 25   materials out there, they're the most likely to remain


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 40 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                         Page 39
  1   dry in the wet conditions.

  2   Q              Okay.    Let me ask you this:       This part about

  3   the needles, you,        as you sit here today, do you know

  4   if these needles might have come into this Honda CR-V

  5   after the fire from wind or firefighters or natural

  6   progression or migration of needles?

  7   A              I see this as highly unlikely in this case.

  8   I believe the needles were brought in by a rodent

  9   prior to the fire.         Again, when I looked at the site,

 10   the site was actually -- it was -- it was ivy.                 There

 11   was green vegetation, very lush.             I didn't see much

 12   dry material down there.           I touched the ground.        The

 13   ground was saturated.          I believe the needles were

 14   collected by a rodent and brought into the vehicle

 15   prior to the fire.

 16   Q              Okay.   Now, when you looked at the ground

 17   that you said was saturated and had ivy, when did you

 18   look at this?

 19   A              I looked at it yesterday.

 20   Q              Had it rained yesterday?

 21   A              It rained right before we did the

 22   inspection.

 23   Q              Okay.   And was the material that you saw

 24   with ivy and the wet ground -- can you compare what

 25   that material is like compared to the type of material

                                                                                     I
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110   FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 41 of 73
Grzegorz Buczkowski                                                  June 27,   2019


                                                                          Page 40
  1   that a rodent would bring into a Honda CR-V for a

  2   ne~t?

  3   A              Yes.     So the     the material that's

  4   available is available to a rodent at the actual

  5   where the fire occurred.           Again,    it was fresh

  6   vegetation.       There was live plants,        ivy.       There was --

  7   first of all,         too big for a rodent to carry.           A rodent

  8   wouldn't -- a rodent would first have to clip a leaf

  9   off and actually take it.           It wasn't readily available

 10   to the rodents, whereas pine or conifer needles,

 11   they're already detached.           They're already on the

 12   ground, they're dry.

 13   Q              If the ground -- if it rains, and a rodent

 14   needs to find material to build a nest, how do they

 15   find -- and where do they find material that gives

 16   them that dry sleeping bag effect that you described

 17   earlier?

 18   A              So in case it's raining outside and the

 19   rodents need to find dry material, they can go below                          I

 20   the ground.       They can go deeper into the ground to

 21   find -- in the subsurface areas, they can find dry

 22   material.       They can go into the tree holes or existing

 23   cavities in the landscape to look for drier material.

 24   Q              Okay.    Tell the jury,      you know, what -- when

 25   rodents are active.          What time of day?

                                                             -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110   FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 42 of 73
Grzegorz Buczkowski                                                  June 27, 2019


                                                                            Page 41
  1   A              So rodents are active at night.           Again, this

  2   is part of their natural behavior.             They're nocturnal.

  3   This is mostly to avoid predators.             So they    --   when

  4   most of their predators are active during the day, the                          :I

  5   rodents are in their burrows, and they do come out at

  6   night to feed and basically go about their daily life.

  7   Q              Does the temperature or the time of year

  8   have an impact on rodent behavior and where and how

  9   rodents find shelter?

 10   A              It does.    It absolutely does, because

 11   rodents,     like some mammals, they can't hibernate,             so

 12   they're active year round.           So when it's getting

 13   cooler at end of the year,          the fall or winter, the

 14   rodents are going to be -- they still need to find

 15   food and go outside and,         again, do all their daily
                                                                                       I
 16   activities.       So at that time,      they will be seeking
                                                                                      :i
 17   shelter, again,        from rain,   cold.    And, again, they                   ;
 18   will be looking for drier spots places that provide

 19   warmth.
                                                                                      _,


 20   Q              Did you consider the time of the year and

 21   whether it was rainy or cold or these sorts of things

 22   at the time Mrs. Foster's Honda caught on fire?

 23   A              Did.

 24   Q              Okay.   And what -- did they impact in any

 25   way your opinion that rodent nests were in her car


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 43 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 42
  1   prior to the fire?

  2   A              Yes.     So the incident occurred in November.

  3   Q              Okay.

  4   A              At nighttime.

  5   Q              Okay.

  6   A              During a time when it was actually raining.

  7   So, again, all these factors coming together, time of

  8   the year, time of the day,            and the weather conditions

  9   all creating perfect -- again, these are all factors

 10   that would stimulate that rodent to seek shelter,                go

 11   to a dry, warm place.          So,    again, this is -- all these

 12   factors, again,         coming together in a perfect scenario

 13   to attract a rodent to the vehicle.

 14   Q              Right.     So a rodent needs to find a dry,

 15   warm space in November,         December with more urgency

 16   than maybe they do in July or August; is that fair to

 17   say?

 18   A              Absolutely, yes,       yes.

 19   Q              You are not an expert in what causes fires,

 20   are you?

 21   A              That's correct,       I'm not.                                I
 22   Q              And you're not an expert in automobiles,

 23   right?

 24   A              I'm not.

 25   Q              Okay.    You don't design Honda CR-Vs and try


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 44 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 43
  1   to make them safe and functional,            right?

  2   A              That's correct.

  3   Q              All right.     But the area that you are an

  4   expert in,      in rodentology, have you -- all of your

  5   opinions that you have expressed today been expressed

  6   to a degree of scientific certainty on a more probable

  7   than not basis?

  8   A              Absolutely.     Like I said before,      I strongly

  9   believe         this is my professional opinion that what I

 10   learned in this case, what I observed is that a rodent

 11   nest was present in the vehicle prior to the fire.

 12   And most likely, the material that was brought in by

 13   the rodent was the kind of -- the source,              kind of the

 14   kindling that drove that fire.

 15   Q              You have --

 16                  MR. RUSSELL:     Move to strike as

 17   nonresponsive.         Go ahead.

 18   Q              You weren't asked to assess whether the

 19   rodent material found in Mrs. Foster's car contributed

 20   to the fire, were you?

 21   A              I was not asked to do that, right.

 22   Q              Okay.    Are you able to tell us whether the

 23   material that rodents brought into Mrs. Foster's car

 24   would be drier than any materials of plants or trees

 25   that are out in the open in the area where the fire


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 45 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 44
  1   happened?

  2                  MR. RUSSELL:        Objection.   Outside his area

  3   of expertise.

  4   Q              Let me address that first.         Is part of your

  5   expertise in being a rodentologist searching for where

  6   rodents find dry material?

  7   A              Right.

  8   Q              Okay.

  9   A              Yes.

 10   Q              And in your job as a rodentologist, you said

 11   you assessed the area where Mrs. Foster's car came to

 12   rest in a fire,         correct?

 13   A              That's correct.

 14   Q              All right.     And the material that is above

 15   ground in the area where Mrs. Foster's car came to

 16   rest,     is that the type of material that is of the --

 17   of the dryness quality that a rodent would take into a

 18   car to create a nest?

 19   A              Absolutely not.        That material was the wrong

 20   type, the wrong dryness level.             It just wasn't what

 21   rodents would go after.

 22   Q              Okay.    Doctor, have you ever provided

 23   testimony in a legal matter in any case?

 24   A              I have not.

 25                  MR. BREEN:     Okay.     No further questions.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 46 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 45
  1   Thank you for your time,            Doctor.                                    I
                                                                                         i




  2                  MR. RUSSELL:        Can we switch sides, go off

  3   the record and --

  4                  THE VIDEOGRAPHER:        Going off record.      The

  5   time now is 2:20 p.m.

  6                  (Recess taken.)
                                                                                     '
  7                  THE VIDEOGRAPHER:        Back on record.      The time

  8   now is 2:36 p.m.

  9                                      EXAMINATION

 10   BY MR. RUSSELL:

 11   Q              Hello, Doctor.        My name is David Russell.          I

 12   didn't introduce myself earlier,              I have a few

 13   questions for you.             First I want to talk about the

 14   protocol that you followed when inspecting that CR-V
                                                                                     I
 15   back in Indiana.             Do you remember that protocol?

 16   A              Yes,    so

 17   Q              Hang on.        I'll ask you a question.      And what

 18   you were looking for was to determine whether the area

 19   on the underside of the Honda was dark, warm, provided

 20   safety, and was dry.             Did I get that right?

 21   A              That's correct, yes.                                            I




 22   Q              Okay.        You didn't do an analysis of any
                                                                                     I
 23   vehicle other than a Honda CR-V, did you?

 24   A              No.

 25   Q              Okay.        So as you sit here today, can you --


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 47 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 46
  1   you can't express an opinion as to whether the

  2   underside of a Ford Explorer provides an area that's

  3   dark, warm, provides safety, and is dry,              correct?

  4   A              What I can say is,        a number of different

  5   vehicles will provide some of these conditions.

  6   Q              Right.    Including vehicles made by Ford

  7   Motor Company?

  8   A              Potentially.

  9   Q              General Motors?

 10   A              Yes.

 11   Q              Toyota?    Yes?

 12   A              Yes.

 13   Q              Subaru?

 14   A              Yes.

 15   Q              And in fact, you     --   the rodent nesting that

 16   you observed in vehicles, you observed it in a

 17   forklift on a pig farm; is that right?

 18   A              That's correct.

 19   Q              And other pieces of equipment where rodents

 20   had built nests?
                                                                                  I
 21   A              Yes.

 22   Q              And they found areas that were dark, warm,

 23   provided safety, and dry on those pieces of equipment,

 24   correct?

 25   A              I think some of the factors may have been


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 48 of 73
Grzegorz Buczkowski                                                  June 27, 2019


                                                                         Page 47
  1   missing.       For example, the forklift wouldn't really

  2   be -- wouldn't necessarily provide a place that's

  3   warm,     like a car.       Dark, yes.     Safe, yes.   Dry,

  4   potentially, but maybe not as warm as a recently

  5   driven car under equipment that is not typically in

  6   use.      Like I mentioned, the rodents were building

  7   nests inside of like balances,             large industrial scale

  8   balances.       So, again, equipment that's not typically

  9   moved or that's not driven like a car.               So maybe not

 10   all four factors are actually present.

 11   Q              So what -- what you observed from that is

 12   you don't necessarily have to have all four factors

 13   present in order to find rodent nesting, correct?

 14   A              What I believe -- it's, again, my opinion

 15   that when the more factors are present, they compound                        i




 16   each other.        For example,    if a place was only dark,

 17   but it was very wet or very cold,             is a rodent really

 18   going to nest in there?           Well,    it would have to be a

 19   very desperate rodent.           Typically not.      I mean, again,

 20   they're looking for all these factors to be present in

 21   one place when having a choice, when making decisions

 22   where to nest.        So,   again, they're evaluating a site.

 23   And is it dark?         Is it warm?       Is it safe?   Is it dry?

 24                  The more factors you have, the more likely

 25   rodent is to nest in there.              And the additional


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 49 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                          Page 48
  1   factors -- again, the presence of the metal shield as

  2   a platform.       Because that's another factor that is,

  3   again, that's -- that creates -- it creates a place

  4   for the rodent to actually physically put the nest.

  5   And it prevents the nest from being -- from falling

  6   out.      Yeah.

  7   Q              It's a flat piece of metal,        right?

  8   A              It's a flat, yes.

  9   Q              That's the -- that's why you want to talk

 10   about the piece of metal is because it's flat?

 11   A              Because it's flat, because it's -- it's

 12   the very close proximity to warmth.              It's about an

 13   inch away from the exhaust system.             So, again,    it's

 14   it -- again,       it's -- in my opinion,      it's all these

 15   factors coming together to create a perfect nesting

 16   location.

 17   Q              You said that the rock wall next to where

 18   Mrs. Foster parked was also an ideal location for

 19   rodent nesting, correct?

 20   A              It appeared to me to be -- it would be.              I

 21   believe it would be highly attractive to rodents as

 22   well.                                                /



 23   Q              And wouldn't the rodent -- wouldn't the rock

 24   wall be more attractive than Ms. Foster's vehicle,

 25   because it doesn't move?

                                      -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 50 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 49
  1   A              Not necessarily, actually,        for two reasons

  2   at least I would say.          One is a recently driven car is

  3   going to be -- so these rocks are going to be -- at

  4   night time, when she was there, the rocks are going to

  5   be cooling off.         They're giving off heat.        Rocks are

  6   cooling off.        The car is -- again, the engine block is

  7   a source of heat.         It's -- it's potentially more --

  8   it's warmer than the rocks,           so it could be -- for that

  9   reason, could be more attractive.

 10                  Another reason is that rodents have this

 11   behavior.       They're neophilic.       Again, neo means new,

 12   and philic means to like something, to love something.                        ;
 13   So they have this tendency to.when they see a new
                                                                                        :
 14   object placed within their territory, they like to                           If

 15   inspect it.        They like to know -- again,        for safety,             '

                                                                                   'I
                                                                                    :,
 16   they like to know what it is.            They like to inspect it

 17   and determine,       is it a source of potentially food, or

 18   is it dangerous?         So for that reason, they would be                    I




 19   attracted as well.

 20   Q              When you were at the country club yesterday,

 21   you didn't see any direct evidence of rodent activity,

 22   did you?

 23   A              We didn't -- I did not see any direct

 24   evidence of rodent activity except for, again,

 25   conducive conditions that would be -- that would be

                                     -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 51 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 50
  1   attractive to rodents.

  2   Q              And my question was about direct evidence.
                                                                                  11



  3   You didn't see any direct evidence of rodent activity

  4   in the country club parking lot,            correct?

  5   A              Right.    I think that would require a night                  ,!
                                                                                   ,,

  6   time visit,      inspection, when the rodents are active.                    .!
                                                                                   '1



  7   During the day, we did not observe any live rodents or

  8   signs of rodents.
                                                                                   I

  9   Q              You didn't observe any rodent droppings or

 10   rodent nesting or anything other than a habitat that                         j



 11   you believe rodents might like, correct?                                     ,,


 12   A              Again, that was -- when I saw that wall, to

 13   me, that was -- it really struck me,             it's an ideal

 14   place for a rodent to be.

 15   Q              Okay.    Did you -- in that rock wall, did you

 16   see any rodent droppings?

 17   A              No droppings, but it would be difficult to

 18   detect without actually collecting material and

 19   looking under a microscope to really determine what

 20   there was a lot of debris, that -- small rocks, and

 21   you can't really determine that.

 22   Q              Did you see anything when you were there

 23   yesterday that was consistent with rodent droppings in

 24   that rock wall?

 25   A              So, again, no direct rodent evidence, but I


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 52 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 51
  1   did see -- for example, the site had lots of potential

  2   food sources for the rodents,           for example, that could

  3   produce droppings, but no droppings.

  4   Q              Okay.     And when you say food sources, you

  5   mean pine cones or fir cones,           right?

  6   A              Just cones in general.        Seeds from the

  7   grasses or -- any of the landscape plants that are

  8   present in the area that are producing seeds or roots,

  9   basically vegetation that can be attractive, that can

 10   be a food source for rodents.

 11   Q              Okay.     What you saw is you saw some conifer

 12   cones, and you saw some grass, right okay?

 13   A              Mainly,    yes, as well as some other types of

 14   plants.

 15   Q              So anywhere where you see conifer cones and
                                                                                  II
 16   grass,     you think that's a rodent food source, right?
                                                                                   !
 17   A              Potentially, unless -- I mean, again,

 18   rodents are            they -- like they do choose nesting

 19   sites.      And in the same way,       they choose the places

 20   where they feed and what they feed on.              So depending
                                                                                   I

 21   on what's available in the landscape, they will be

 22   making decisions.          They will be selecting their diet

 23   based on what's their feeding preferences, as well as

 24   what's actually available in the area.

 25   Q              Okay.     So let's go back to direct evidence

                                             -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 53 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                         Page 52
  1   of rodents in that area.           You didn't see -- when you

  2   were there yesterday, you didn't see any direct

  3   evidence of rodent nesting,           correct?

  4   A              What I did see is

  5   Q              I'm sorry.     It's a yes or no question.         Did

  6   you see any direct evidence of rodent nesting when you

  7   were there yesterday?

  8   A              No.

  9   Q              Okay.    Did you -- you didn't see any

 10   evidence of the country club putting out rodent bait

 11   traps, correct?

 12   A              I didn't.     I took a scan around the

 13   building, the main building there,            as well as the

 14   parking lot.         I didn't see any devices that would

 15   indicate some kind of rodent control going on, yes.

 16   Q              And as you sit here today, you don't know of

 17   anyone who's ever parked in that parking lot that we

 18   see in Exhibit 51 who's had a problem with a rodent

 19   building a nest in their car,           correct?

 20   A              That's correct.

 21   Q              Okay.    Let's talk now about Mrs. Foster's

 22   vehicle specifically.          The first time you saw

 23   Mrs. Foster's vehicle was yesterday,             correct?

 24   A              Well, not entirely, because I did see the

 25   photos before.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 54 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 53
  1   Q              Yeah.

  2   A              So the actual -- yes.        So yesterday,    I saw

  3   the vehicle in storage, but I have seen the, again,

  4   post fire vehicle in photos.
                                                                                  :
  5   Q              And when you were at the scene yesterday

  6   where the fire occurred,            you said there was some ivy

  7   in that area,         correct?

  8   A              Right.

  9   Q              Did you look underneath the ivy?

 10   A              Yes,    I did.     I touched the ground.     I kind

 11   of pulled the ivy kind of apart just to kind of have a                      ,:



 12   better look,       to see what's on the ground.         I touched

 13   the ground.        It was raining yesterday.        The ground was

 14   saturated.       It was -- it was wet, yes.

 15   Q              When you looked under the ivy, did you see                   i
                                                                                  ;
 16   conifer needles?                                                            '
                                                                                  l
                                                                                  f
 17   A              Very few.        It was mainly the green -- again,

 18   it was -- it was all covered up by green vegetation.

 19   Q              Well, Doctor,       I have been out there, and I             i
 20   know there's ivy.          I know there's green vegetation.                     i



 21   I'm talking about underneath the green vegetation.

 22   Did you look underneath the green vegetation?

 23   A              I did.

 24   Q              And when you looked underneath the green

 25   vegetation, did you see conifer needles?                                    j


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 55 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 54
  1   A              There was some present, yes.

  2   Q              Okay.    Now, do I have it right that with

  3   respect to Mrs. Foster's vehicle only, the only

  4   evidence that you're relying upon that there was a

  5   rodent nest in Mrs. Foster's vehicle, not some other

  6   CR-V, but Mrs. Foster's vehicle,            is that during an

  7   inspection,       some conifer needles were found in the

  8   undercarriage of Mrs. Foster's vehicle?                                      ;
  9   A              Yes.    There were some needles found after

 10   the        in the burn material after the fire.

 11   Q              And if in fact those needles were part of a

 12   rodent nest that was there before the fire started,
                                                                                   i
 13   would you expect to find those needles underneath burn
                                                                                   :'

 14   debris, yes?

 15   A              Well, depending how -- again,         so I'm not a

 16   fire expert.          I don't know how the car -- how it

 17   burned.       You know,   the needles -- the nest would have

 18   been on top of that platform,           that shield, the metal

 19   shield or any of the plastic shielding.               And possibly

 20   the plastic shielding melted during the fire and fell

 21   on the ground.         I don't know what happened.         I don't

 22   know the fire           exactly how it happened.

 23   Q              Let me take it step by step.          You weren't

 24   there for the inspection when the needles were found,

 25   correct?


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 56 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 55
  1   A              I was not.

  2   Q              And you don't know where those needles were

  3   found, whether they were underneath fire debris or in

  4   the middle of fire debris, or on top of fire debris,

  5   do you?

  6   A              That exactly I don't know,        right.

  7   Q              Okay.   And you're not a fire expert,         so you

  8   can't tell us whether needles would have burned,                if in

  9   fact they were present before the fire started, or can

 10   you?

 11   A              If the needles would have burned during the

 12   fire?

 13   Q              Yeah.

 14   A              You mean, or -- I think some of the -- part

 15   of the nest could have burned, especially if it was

 16   the source of the            the material that initially, you

 17   know,     kind of fueled the fire.

 18   Q              And if in fact those needles were evidence

 19   of a rodent nest that is the cause of Ms. Foster's

 20   fire, wouldn't you expect those needles to have burned

 21   in the fire?

 22   A              Potentially some of them, yes, but maybe not

 23   entirely.       Because, again, when I inspected the

 24   vehicle, the vehicle yesterday, actually flammable

 25   parts of it were still present.             Like there was some

                                                          -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 57 of 73
Grzegorz Buczkowski                                                June 27,   2019


                                                                        Page 56
  1   of the plastic material underneath,             some of the tires.

  2   There was actually -- I was kind of surprised by -- it

  3   wasn't totally consumed.           I think some of the needles

  4   could have very well survived, especially when they're

  5   covered up by material that's kind of -- you know,

  6   that could be accumulating on top of -- falling down

  7   and accumulating on top of the nest as it's burning.

  8   Q              And under your theory,       these needles would

  9   have been dry,         correct?

 10   A              Dry.

 11   Q              Yeah.    And freshly placed by a rodent?

 12   A              Freshly could be -- that could be relative.

 13   Again, we don't know exactly when the nest was built.

 14   Freshly could be within -- I mean, a nest could have

 15   been built, again, prior to the fire, but at which

 16   exact point,      time point we don't really know.

 17   Q              In fact,    you don't know when the nest was

 18   built,     if there was one, correct?

 19   A              I assume it was built before the fire.

 20   Q              But other than your belief that it was

 21   that there was in fact a rodent nest there before the

 22   fire, you don't know when it was built, correct?

 23   A              Correct.

 24   Q              You don't know where on the undercarriage of

 25   the vehicle it was built?

                                                          -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 58 of 73

Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 57
  1   A              I don't know exactly where.         Again, we

  2   Q              And you don't know what built it, correct,

  3   whether it was a mouse or a rat or some other rodent?
                                                                                     I
  4   A              I don't know what type of rodent built the

  5   nest.

  6   Q              Okay.     If it was a -- if it was a mouse, how

  7   many conifer needles would you expect the mouse to use

  8   to build a nest?

  9   A              So a mouse        again,   I have a lot of

 10   practical personal experience with this, because I --

 11   I keep rodents as part of my research animals for -- I

 12   have mouse colonies,         some as testing animals,       so I

 13   observe them build nests all the time.              A mouse will

 14   build a nest -- if you can imagine a mouse laying down

 15   on the ground,         a mouse will collect enough material to

 16   basically build a little capsule around itself.                 So

 17   it's a relatively -- so I would say the nest would be

 18   four to five inches across and maybe an inch or two

 19   inches tall.        So however many needles are necessary to

 20   build an object of this size, but it's relatively

 21   small.

 22   Q              Are we talking more than 200 needles?

 23   A              We're talking more than 200 needles.

 24   Q              More than 300 needles?

 25   A              That I can't say for sure, but I have in my


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 59 of 73

Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 58
  1   mind the exact size of that -- that the nest would be,

  2   because, again,        I have observed mice build nests from

  3   other materials and

  4   Q              And if it was a mouse, how tall would the

  5   nest be approximately?

  6   A              It would be approximately anywhere from one

  7   to two inches tall, because that's roughly how tall

  8   the mouse is when it's upright.

  9   Q              Okay.   And I think the answer is no, but you

 10   didn't measure the distance between the top of that

 11   metal plate and the exhaust pipe, did you?

 12   A              Not part of my -- I did look at it.           I

 13   didn't actually have a measuring tape with me.                   I

 14   don't know exactly what the distance is.                But again,

 15   based on -- based on my inspection, based on the

 16   photos, that distance is relatively -- it's relatively

 17   small.      It's within that range of one -- kind of

 18   depends where along that whole exhaust system, but

 19   roughly an inch or two.

 20   Q              Did you testify earlier that it was raining

 21   on the night of the fire?

 22   A              I believe that        what I read was that the

 23   conditions were wet.          It was November.       It was at

 24   night.

 25   Q              Not my question.      Is it your testimony that

                                                          -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 60 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 59
  1   it was raining the night of the fire?

  2   A              I can't say if it was raining or the ground
                                                                                  i


  3   was wet.       It was post rain or -- I don't know.

  4   Q              Okay.     That's fine.    You don't know one way

  5   or the other whether it was raining the night of the

  6   fire, do you?          Or do you?

  7   A              Again,    I can't be certain, but this is just
                                                                                  I
  8   part of my reading of some of the documents I was

  9   provided.       I remember seeing -- I can't say for sure

 10   at this point.

 11   Q              Yeah.

 12   A              But I have -- I want to say that I

 13   remember -- I don't know why it -- I remember seeing

 14   that somewhere.

 15   Q              Seeing what, that it was raining the night

 16   of the fire?

 17   A              Yeah.     Something like -- yeah, that

 18   conditions were wet.

 19   Q              You recognize there's a difference between                   'i


 20   conditions being wet and it actually being raining on

 21   the night of the fire,          right?

 22   A              Right.

 23   Q              Do you know which it was?

 24   A              I'm not certain, yes.

 25   Q              Okay.     And the last question, you know that

                                  -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 61 of 73
Grzegorz Buczkowski                                                June 27,    2019


                                                                           Page 60
  1   the fire department responded to this fire, correct?

  2   A              Correct.

  3   Q              And you know that the fire department used

  4   hoses to put out the fire, which was burning not only

  5   the vehicle, but the material around the vehicle,

  6   correct?

  7   A              Yes.

  8   Q              And you know that water was sprayed under

  9   pressure at the vehicle?

 10   A              Yes,    I know that.

 11   Q              And you can't rule out that conifer needles

 12   would have been blown by that pressured water into the

 13   undercarriage of the vehicle,           correct?

 14   A              We -- I can't rule it out.          Again, there's

 15   no -- no camera present.           We don't know exactly

 16   what        how this happened, yes.         I can't say for sure.

 17   Q              Okay.     That's all I have.

 18                  MR. BREEN:     All right.     I'm going to do some

 19   redirect,      so go off the record.

 20                  THE VIDEOGRAPHER:       Going off record.       The

 21   time is 2:56 p.m.

 22                  (Recess taken.)

 23                  THE VIDEOGRAPHER:       Back on record.      The time

 24   now is 3:02 p.m.

 25                                   EXAMINATION


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 62 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 61
  1   BY MR. BREEN:

  2   Q              Doctor,    I want to talk about Exhibit 50.

  3   And you had mentioned that this rock wall here,                it is

  4   a prime place for rodent activity and rodent nesting;

  5   is that correct?

  6   A              That's correct.

  7   Q              All right.     When you went to the country

  8   club yesterday, was your primary objective to gather
                                                                                   i
  9   evidence of rodent activity at this rock wall?

 10   A              It was not.

 11   Q              Okay.

 12   A              I wasn't planning on that, no.

 13   Q              How many of these rocks that are along this

 14   area did you -- did you look between?

 15   A              Just a relatively small section of that

 16   wall.      Just a couple of rocks really.

 17   Q              Okay.     Did you bring a video camera or a big

 18   fancy camera to take pictures and document evidence?

 19   A              No, we --

 20   Q              All right.

 21   A              -- didn't have a prior plan to examine the

 22   wall.

 23   Q              Okay.     Now, based on Honda's questions to

 24   you a moment ago,         I want to ask you this.       If you

 25   wanted to, or if you could, would you be able to


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 63 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                            Page 62
  1   conduct an experiment to conduct research at this

  2   location during the night to check for your prediction

  3   that there's a lot of rodent activity there?

  4   A              That would actually be -- that would be a

  5   relatively easy,        I believe, experiment to conduct.

  6   It's certainly possible to do an experiment like this,

  7   especially during nighttime.            It would be possible to
                                                                                      I

  8   document rodent presence at the wall using either

  9   video taping or other types of experiments.                 For

 10   example, putting food out and later coming back.                  For           I
 11   example, putting food out during the evening hours and

 12   coming back perhaps the following day to see if the                             I
 13   food has been removed by rodents or looking for

 14   chewing marks on the food.           And I have done actually

 15   these types of experiments in other places.                                     I
 16   Q              And based on your training and experience in

 17   the field and as a rodentologist, do you have any a

 18   hypothesis as to whether you believe that you would

 19   find heavy rodent activity in that rock wall?

 20                  MR. RUSSELL:     Objection.      Calls for

 21   speculation.

 22   A              I believe -- after looking at the wall,            I

 23   believe there are rodents present in that -- in the

 24   general area,       in the wall,    in the possibly area

 25   surrounding the wall.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 64 of 73

Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 63
  1   Q              Okay.   As a rodentologist,       if you were

  2   talking to fellow rodentologists about this rock wall,

  3   would it be necessary to conduct an experiment to see

  4   if there are rodents there, or is this the type of

  5   setting where without even conducting an experiment,

  6   all rodentologists would agree, there's going to be

  7   rodents in there?

  8                  MR. RUSSELL:     Objection.     Calls for

  9   speculation.

 10   A              Again, the various -- as soon as I saw that

 11   wall,     I said, this is a prime rodent nesting habitat.

 12   All of my rodentologist colleagues, they would agree,

 13   without doing -- without conducting an experiment,                I

 14   believe they would immediately see this wall as a --

 15   as a -- a potential source of rodents, as an ideal

 16   place where enough rodents would choose to nest.

 17   Q              Okay.   You were asked whether you had

 18   examined Subarus and Fords and GMs.              Do you remember

 19   that line of questions?

 20   A              Yes.

 21   Q              Okay.   Has anyone at Subaru, Ford, or GM

 22   asked you to examine the design of their automobiles

 J3   with regard to rodent protection?

 24   A              I have never been asked to do that.

 25   Q              Okay.   Are you aware of anyone working at


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 65 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                          Page 64
  1   Subaru, Ford,       or GM pointing out to you problems with                   I
                                                                                    I
  2   fires as it relates to rodents leaving nests in their

  3   vehicles?

  4   A              Never -- I'm not aware of anything like

  5   that.      I've never heard of it.
                                                                                    I

  6   Q              Okay.    What is the bigger problem with the

  7   Honda CR-V, 2012 to 2014,          the rodents getting in to

  8   the vehicle or the nests not getting out of the

  9   vehicle?                                                                      i



 10                  MR. RUSSELL:     Objection.     Calls for

 11   speculation.        Outside his area of expertise.

 12   A              In my opinion,     the bigger problem is the

 13   nests actually being -- it's -- once it's built in

 14   there,     it has a tendency to stay because of that

 15   shielding.

 16   Q              Okay.

 17   A              Other vehicles,     again, don't have that

 18   shielding.       So if a nest was built,       again, during
                                                                                    ,I
 19   vehicle use, possibly simply air movement on the                              I


 20   undercarriage, the nest would be blown out.                On the

 21   CR-V,     it's protected.

 22   Q              And to be fair, you have not examined other

 23   vehicles,      right?

 24   A              I have not examined other brands of vehicles

 25   with regard to this nest building behavior.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 66 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                         Page 65
  1   Q              Okay.    And your sole assignment here was to

  2   assess whether the Honda CR-V, 2010 to 2012, was a

  3   suitable place for rodents to build nests, correct?

  4   A              That's correct, yes.
                                                                                   ,,

  5   Q              All right.     In order to know about a Subaru,

  6   a Ford, or a GM, you would have to be invited to
                                                                                   ;
                                                                                   .:

  7   conduct examinations of those vehicles as well,                              :,

                                                                                   I
  8   correct?
                                                                                   1
  9   A              That's right, yes.
                                                                                   :1

                                                                                   !
 10   Q              All right.     You were asked about -- sorry.
                                                                                   i
 11                  (Exhibit No. 52 marked for identification.)

 12   Q              Okay.    I've handed you Exhibit 52.         Do you

      recognize this?                                                              r
 13

 14   A              Yes.    I recognize this picture.

 15   Q              What is this?

 16   A              This is the undercarriage of a 2012 Honda

 17   CR-V.

 18   Q              Okay.    You were asked about whether a rodent

 19   could build a nest above the shield.              What      what is

 20   this area here where I'm using -- circling with my

 21   pen?

 22   A              Well, this is a metal crossmernber.          It kind

 23   of runs across the car and is part of the -- again,

 24   I'm not a -- I'm not a car expert,            car design expert,

 25   but this is a crossmember that runs across the car.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 67 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 66
  1   It could potentially also serve as a nesting location.

  2   Q              Okay.   And so you could find a nest being

  3   built on the crossmember?

  4   A              I believe so, yes.

  5   Q              All right.     You were asked about whether the

  6   needles found in Mrs. Foster's car could have come

  7   from, you know,        fire hoses at the fire scene.         Do you

  8   recall that?

  9   A              Yes.

 10   Q              And do you recall testifying that we don't

 11   know exactly how the needles got into the car, because

 12   we don't have a video camera,           correct?

 13   A              That's correct.

 14   Q              Okay.   But do you think it likely, more

 15   likely that the needles got into Mrs. Foster's car,

 16   via a rodent before the fire or into Mrs. Foster's car

 17   when a firefighter spraying water on the car

 18   afterwards?

 19   A              I absolutely believe more likely than not

 20   that the needles were there prior to the fire.                They

 21   were brought in by a rodent.            They were not introduced

 22   by the -- the firefighters or the water spray.                Again,

 23   it's -- the pictures that I have seen are very

 24   indicative of a rodent presence in that vehicle prior

 25   to the fire.

                                                -
                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 68 of 73
Grzegorz Buczkowski                                                  June 27, 2019


                                                                         Page 67
  1   Q              Okay.    We just talked a moment ago about

  2   that crossmember.         If a rodent nest were built on the

  3   crossmember, could needles fall onto the shield below

  4   it?

  5   A              Absolutely, yes, yes.

  6   Q              You have talked about your opinion about the

  7   needles being an indication of rodent activity.

  8   Rodents -- what is it about the needle that leads you

  9   to strongly conclude that's -- that's what rodent

 10   debris looks like?

 11   A              So the needles, again,       it's an ideal rodent

 12   nesting material for a number of reasons.               One,    it's

 13   the correct size.         It matches the size of the mouse.

 14   A mouse wouldn't be carrying a large piece of nesting

 15   material like a large heavy twig.             It would be

 16   collecting objects relatively small that it can

 17   individually carry, make multiple trips and carry back

 18   and forth to make a nest.           Again, needles are dry

 19   because of high resin content.             They're dry -- they're

 20   going to -- they're going to naturally repel water,

 21   because they're conifer needles.             So they stay dry

 22   even in wet conditions,          so they would be the preferred

 23   nesting material amongst all the other nesting

 24   materials that might be out there.

 25   Q              You testified that you reviewed Honda


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 69 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 68
  1   reports that indicated that a fire in a Honda CR-V,

  2   2012 to 2014,         identified rodent debris as the cause of

  3   the fire.       Do you recall reading that?

  4   A              Yes.

  5   Q              At any time that you read one of these

  6   reports where Honda determined that rodent debris

  7   found in the CR-V,         2012 to 2014,    caused a fire in

  8   their Honda CR-V, at any point in any of those

  9   reports, did you see Honda write, we think the debris

 10   from the rodent might have gotten there from putting

 11   out the fire?

 12   A              No.     I remember,   specifically remember

 13   seeing that in all these cases, the Honda engineers

 14   actually mentioned -- they would actually specifically

 15   imply rodents.         They would say, the material is most

 16   likely brought in by rodents.            So I remember seeing

 17   that over and over in these reports.

 18   Q              In any of these reports, did you see Honda

 19   ever say -- the questions you were posed here today,

 20   how do you know -- maybe it was a fire hose that got

 21   the rodent debris in the Honda CR-V?

 22                  MR. RUSSELL:     Object to the form.

 23   A              They seem to basically assume that the

 24   materials were bought in by a rodent.              I remember

 25   seeing that in -- across these reports.


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 70 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                           Page 69
  1   Q              Thank you, Doctor.       No further questions.

  2   A              Thank you.

  3                  MR. RUSSELL:       I have a very brief recross.

  4                  THE VIDEOGRAPHER:       We're going off record.

  5   The time now is 3:15 p.m.

  6                  (Pause in proceedings.)

  7                  THE VIDEOGRAPHER:       Back on record, the time

  8   now is 3:15 p.m.

  9                                     EXAMINATION

 10   BY MR. RUSSELL:

 11   Q              Hello, Doctor.       I just have a few final

 12   questions for you.            Mrs. Foster's vehicle was off road

 13   when the firefighters applied water to it,              correct?

 14   A              That's correct.

 15   Q              And is that true of any of the other

 16   vehicles that you read about in those Honda documents

 17   that you saw yesterday?

 18   A              Some of them were -- I don't -- some were on

 19   paved surfaces,        yes.

 20   Q              Do you remember reading any reports where

 21   the vehicle was off road when pressurized water was

 22   applied to the vehicle to put the fire out?

 23   A              I don't remember seeing that in the reports.

 24   Q              Okay.    Finally,    I wrote down in quotes, you

 25   said, other vehicles don't have that shielding.                 In


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
          Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 71 of 73
Grzegorz Buczkowski                                                June 27, 2019


                                                                        Page 70
  1   fact,     you don't know that, do you?

  2   A              Well,    I can mention,    I have not inspected              '


  3   any other brands of vehicles,            so

  4   Q              You can't say that other vehicles don't have

  5   that shielding, can you?

  6   A              I can't say it for sure without looking at

  7   other vehicles, yes.

  8   Q              Okay.     These attorneys for the Foster

  9   family, they have not asked you to compare the

 10   underside of the CR-V to any other vehicle, have they?

 11   A              No, no.

 12   Q              And finally, do all cars have crossmernbers?

 13   A              Again,    I'm not a -- I'm not an engineer,        car

 14   expert.       I don't know.

 15   Q              You don't know?

 16   A              I don't know.

 17                  MR. BREEN:     That's all I have.

 18                  THE VIDEOGRAPHER:       This is the end of media

 19   unit one and concludes this deposition.               The time now

 20   is 3:17 p.m.        Going off record.

 21                  (Deposition adjourned at 3:17 p.m.)

 22                  (Signature was reserved.)

 23

 24
 25


                     SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com          206.622.6661 * 800.657.1110  FAX: 206.622.6236
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 72 of 73
Grzegorz Buczkowski                                             June 27,   2019


                                                                     Page 71
  1                             S I G N A T U R E

  2
  3

  4

  5

  6                I declare under penalty of perjury under the
  7   laws of the State of Washington that I have read my
  8   within deposition, and the same is true and accurate,
  9   save and except for changes and/or corrections, if any,
 10   as indicated by me on the CHANGE SHEET page hereof.
 11   Signed in ---------- , Washington on the
 12   day of --------- , 2019.
 13
 14
 15
 16
 17
 18                                        GRZEGORZ BUCZKOWSKI
 19
 20
 21
 22
 23
 24   Taken:        June 27, 2019
      Case Name:    FOSTER v. HONDA
 25   Cause No.:    2:17-cv-01727-JCC


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110  FAX: 206.622.6236
       Case 2:17-cv-01727-JCC Document 46-3 Filed 09/03/19 Page 73 of 73
Grzegorz Buczkowski                                             June 27, 2019


                                                                      Page 72
  1                         C E R T I F I C A T E
  2   State of Washington
  3                                 ss.
  4   County of King
  5
                I, the undersigned Registered Professional
  6   Reporter and Washington Certified Court Reporter, hereby
      certify that the foregoing deposition upon Oral examination
  7   of GRZEGORZ BUCZKOWSKI was taken before me on June 27, 2019
      and transcribed under my direction;
  8
                That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully; that the transcript of
      the deposition is a full, true, and correct transcript to
 10   the best of my ability; that I am neither attorney for, nor
      a relative or employee of, any of the parties to the action
 11   or any attorney or counsel employed by the parties hereto,
      nor financially interested in its outcome.
 12
                I further certify that in accordance with CR
 13   30(e), the witness was given the opportunity to examine,
      read, and sign the deposition, within 30 days, upon its
 14   completion and submission, unless waiver of signature was
      indicated in the record.
 15
                IN WITNESS WHEREOF, I have hereunto set my hand
 16   and seal this date, July 8, 2019:
 17
 18
 19                                 /S/Yvonne A. Gillette

 20                                Yvonne A. Gillette
 21                                Washington Certified Court Reporter
 22                                License No. 2129
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110  FAX: 206.622.6236
